Citation Nr: 1426347	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease at L4-L5, rated as 20 percent disabling, prior to November 22, 2010.

2.  Entitlement to an increased rating for radiculopathy, left lower extremity, rated as 10 percent disabling, prior to November 22, 2010.

3.  Entitlement to an increased rating for radiculopathy, right lower extremity, rated as 10 percent disabling, prior to November 22, 2010.

4.  Entitlement to an increased rating for degenerative disc disease at L4-L5, rated as 40 percent disabling, from November 22, 2010.

5.  Entitlement to an increased rating for radiculopathy, left lower extremity, rated as 40 percent disabling, from November 22, 2010.

6.  Entitlement to an increased rating for radiculopathy, right lower extremity, rated as 40 percent disabling, from November 22, 2010.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims for increased ratings.  The Veteran testified at a Board hearing before the undersigned in July 2013

In July 2011, the RO increased the disability rating for all three issues on appeal to 40 percent each from November 22, 2010.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matters of increased ratings remain in appellate status. 

The Veteran was previously represented by a private attorney, but is currently pro se in his appeal.



FINDINGS OF FACT

1.  Prior to November 22, 2010, the Veteran's low back disability was not manifest by forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; or, any additional neurological complaints, other than lower extremity radiculopathy.  

2.  Prior to November 22, 2010, the Veteran's left lower extremity disability was productive of mild, but not moderate manifestations.

3.  Prior to November 22, 2010, the Veteran's right lower extremity disability was productive of mild, but not moderate manifestations.

4.  From November 22, 2010, the Veteran's low back disability was not manifest by unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least six weeks during the past 12 months; or, any additional neurological complaints, other than lower extremity radiculopathy.  

5.  From November 22, 2010, the Veteran's left lower extremity disability was productive of severe manifestations, but not complete paralysis.

6.  From November 22, 2010, the Veteran's right lower extremity disability was productive of severe manifestations, but not complete paralysis.


CONCLUSIONS OF LAW

1.  Prior to November 22, 2010, the criteria for a rating in excess of 20 percent rating for degenerative disc disease at L4-L5 have not been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5238, 5243 (2013). 

2.  Prior to November 22, 2010, the criteria for a rating in excess of 10 percent rating for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A.  1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).

3.  Prior to November 22, 2010, the criteria for a rating in excess of 10 percent rating for radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).

4.  From November 22, 2010, the criteria for a rating in excess of 40 percent rating for degenerative disc disease at L4-L5 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5238, 5243 (2013). 

5.  From November 22, 2010, the criteria for a 60 percent rating for radiculopathy, left lower extremity, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).

6.  From November 22, 2010, the criteria for a 60 percent rating for radiculopathy, right lower extremity, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a November 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Subsequent letters were sent in July 2008 and February 2009.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, for Diagnostic Code 5235 (pertaining to vertebral fracture of dislocation); Diagnostic Code 5236 (pertaining to sacroiliac injury and weakness);Diagnostic Code 5237 (pertaining to lumbosacral or cervical strain);Diagnostic Code 5238 (pertaining to spinal stenosis);Diagnostic Code 5239 (pertaining to spondylolisthesis or segmental instability);Diagnostic Code 5240 (pertaining to ankylosing spondylitis); Diagnostic Code 5241 (pertaining to spinal fusion); Diagnostic Code 5242 (pertaining to degenerative arthritis of the spine); and for Diagnostic Code 5243 (pertaining to intervertebral disc syndrome).  

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degree but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides the following.

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months;  

A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; 

A 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; 

A 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the Veteran has been separately rated for radiculopathy of the left and right lower extremities.  With respect to the neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

The Veteran in this case contends that he has experienced back pain as well as sharp pain down the back of his legs, which has been progressive in nature.  He testified that he cannot sit or stand for extended periods or walk long distances.  He also limits his driving.  He related that he has used a TENS unit and currently walks with a cane daily.  He also indicated that he currently has tingling in his legs, which he was unsure was numbness.  He also takes narcotic pain medication daily to relieve his symptoms.  The Veteran is competent to make these statements.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  


Prior to November 22, 2010

Prior to November 22, 2010, the Veteran's low back disability was assigned a 20 percent rating.  In order for a higher rating to be warranted, the Veteran's spine disability needed to manifest forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months.  

The Board also observes that the record on appeal establishes that the Veteran service-connected lumbar spine disability was not manifested by ankylosis or fixation of the spine, either favorable or unfavorable.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of the entire thoracolumbar spine); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  The Veteran does not contend otherwise.  In addition, there have been no incapacitating episodes, but the Veteran's own admission.  See Hearing Transcript at page 14.  

With regard to range of motion, the Veteran was examined in October 2006 and October 2008, his flexion was limited to 60 degrees, even with consideration of the DeLuca factors by the examiners.  Pain was noted to be present at 60 degrees.  The other factors and repetitive motion did not further limit motion.  Although there are private and VA clinical records reflecting back complaints and treatment, none of these show that flexion was limited to 30 degrees or less.  In addition, there were no additional neurological manifestation, such as bowel and bladder complaints which were specifically denied at the time of the examinations.  The Veteran has presented competent statements regarding his back pain and restrictions, but he does not meet the criteria based on the examination findings which are specific to his range of motion and neurological status.  Thus, an increased rating is not warranted prior to November 22, 2010.

With regard to lower extremity radiculopathy, in order for a higher rating, one in excess of 10 percent, to be warranted, each would need to be manifest by moderate findings.  On the October 2006 examination, there was evidence of bilateral radiculopathy with no acute focal neurological deficits seen on the peripheral nerve examination.  The later examination noted that there were no neurological findings or effect of the Veteran's occupation or daily living activities.  On VA and private clinical reports, the Veteran reported having pain and radiculopathy, to include calf pain.  However, motor and sensory testing were normal.  See March 18, 2010 report of Formedic.  In addition, there was no leg weakness or paresthesia.  See VA medical record dated January 9, 2009.  

The Board finds that the evidence establishes that the Veteran's radiculopathy of the lower extremities was more nearly mild, rather than moderate as the examination findings consistently showed to sensory or motor deficits.  In addition, neurological findings were negative other than the subjective complaints of pain.  The Veteran has presented competent statements regarding his leg pain and tingling, but he does not meet the criteria based on the examination findings which are specific to neurological status.  Thus, an increased rating is not warranted for either lower extremity prior to November 22, 2010.


From November 22, 2010

The Board notes that the RO accepted November 22, 2010 correspondence as the effective date for an increase to 40 percent disability ratings for the low back, left lower extremity, and right lower extremity disabilities.  

In order for a higher rating to be warranted for the Veteran's low back disability, it needed to manifest by unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  

However, the Veteran continued to not have any type of ankylosis of the spine.  When examined by VA in February 2011, the examiner specifically stated that there was no ankylosis and proceeded to describe the ranges in motion in all directions.  Flexion was to 35 degrees, noting that pain, the DeLuca factors, as well as repetitive testing further reduced motion to 30 degrees.  Thus, there was no ankylosis.  In addition, the examiner also indicated that the Veteran had not been subject to physician-prescribed bed rest, which, as noted, was confirmed by the Veteran at his Board hearing.  There was also no additional neurological manifestations other than the radiculopathy, such as bowel or bladder dysfunction.  The supporting VA clinical evidence also does not show that any of the criteria are met and are consistent with the VA examination report.  

The Veteran has presented competent statements regarding his back pain which he says is an 8 out of 10 on a pain scale of 1 to 10 with 10 being worse, as well as his other restrictions, but he does not meet the criteria based on the examination findings which are specific to his range of motion even considering pain and also to his neurological status.  Thus, an increased rating is not warranted from November 22, 2010.

With regard to the lower extremities, the examiner noted that there was an accentuation of the paresthesias in the lower extremities.  In addition, the complaints of pain were substantiated.  There was reduced muscle strength of 4/5 (weakness in dorsiflexion and plantar flexion noted) as well as a moderately severe bilateral deficit in sensation on both the left and right in the distribution of the sciatic nerve representative of moderately severe neuralgia.  Lasegue's sign was also positive bilaterally at 25 degrees.  The Veteran also exhibited a significant antalgic gait which the examiner stated had a severe impact on his activities of daily living and occupational functioning.  The examiner noted that the Veteran used narcotics and had difficulty standing and bearing weight.

The Board finds that in affording the Veteran all reasonable doubt, a 60 percent rating is warranted for both the left and right radiculopathy of the lower extremities from November 22, 2010.  A 60 percent rating contemplates severe incomplete paralysis with marked muscular atrophy.  The Veteran's disability was initially described by a VA examiner as being moderately severe, but the examiner then described his overall level of disability from the disabilities are rendering severe impairment.  In addition, while marked muscle atrophy was not specifically noted, he had reduced strength in his lower limbs and a great deal of difficulty with standing and bearing weight as well as an antalgic gait, necessitating the regular use of narcotics.  A higher 80 percent rating for each lower extremity is not warranted as the Veteran does not demonstrate complete paralysis of the sciatic nerve on either side.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against increased ratings for the low back and lower extremities prior to November 22, 2010, and for the low back from that date.  The evidence supports an increased rating of 60 percent for each lower extremity from November 22, 2010.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The symptoms associated with the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  

The Board acknowledges that the Veteran has been prevented from working from November 22, 2010 due to his disabilities, but he has been granted a total disability rating based on individual unemployability from that date.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating for degenerative disc disease at L4-L5, prior to November 22, 2010 is denied.

Entitlement to an increased rating for radiculopathy, left lower extremity, prior to November 22, 2010 is denied.

Entitlement to an increased rating for radiculopathy, right lower extremity, prior to November 22, 2010 is denied.

Entitlement to an increased rating for degenerative disc disease at L4-L5, from November 22, 2010 is denied.

Entitlement to an increased rating of 60 percent for radiculopathy, left lower extremity, from November 22, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating of 60 percent for radiculopathy, right lower extremity, from November 22, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


